—Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Feldman, J.), imposed March 2, 1993, upon his conviction of murder in. the second degree, upon a jury verdict.
Ordered that the sentence is affirmed.
There is absolutely no evidence in the record supporting the defendant’s contention that he was impermissibly penalized for exercising his right to a trial (see, People v Pena, 50 NY2d 400). It is firmly established that sentences imposed after a trial may be more severe than those offered in exchange for a guilty plea (see, People v Clarke, 195 AD2d 569, 571). Here, the record establishes that the court considered the sentencing principles appropriate to the individual case, and that vindictiveness and retaliation played no role in the term of incarceration that was imposed (see, People v Patterson, 106 AD2d 520, 521). Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.